DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         ANIBAL GONZALEZ,
                             Appellant,

                                    v.

 WILMINGTON SAVINGS FUND SOCIETY, FSB, as Trustee of UPLAND
                MORTGAGE LOAN TRUST A,
                        Appellee.

                              No. 4D21-1192

                         [December 30, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. CACE 16-
20364.

   Ricardo Corona, Ricardo M. Corona and Yung Truong of Corona Law
Firm, P.A., Miami, for appellant.

  Christian J. Gendreau of Storey Law Group, P.A., Orlando, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., WARNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.